Name: Commission Regulation (EEC) No 1763/89 of 20 June 1989 amending Regulation (EEC) No 548/86 as regards the payment of accession compensatory amounts
 Type: Regulation
 Subject Matter: trade policy;  Europe;  agricultural activity;  agricultural policy
 Date Published: nan

 No L 172/26 21 . 6. 89Official Journal of the European Communities COMMISSION REGULATION (EEC) No 1763/89 of 20 June 1989 amending Regulation (EEC) No 548/86 as regards the payment of accession compensatory amounts THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to the Act of Accession of Spain and Portugal, Having regard to Council Regulation (EEC) No 467/86 of 25 February 1986 laying down general rules for the system of accession compensatory amounts for cereals on account of the accession of Spain ('), and in particular Article 8 thereof, and to the corresponding provisions of the other Regulations laying down general rules for the system of accession compensatory amounts applicable to agricultural products, Whereas Article 9 (2) of Commission Regulation (EEC) No 548/86 of 27 February 1986 laying down detailed rules for the application of accession compensatory amounts (2), as last amended by Regulation (EEC) No 3494/88 (3), provides that, except in case of force majeure, no claim for payment will be entertained unless the relevant documents are submitted within 12 months following the date on which the customs authorities accepted the export declaration ; whereas it seems justified to make this provision more flexible by aligning it with provisions governing the payment of refunds contained in Article 48 of Commission Regulation (EEC) No 3665/87 of 27 November 1987 laying down common detailed rules for the application of the system of export refunds on agricultural products (4), as last amended by Regulation (EEC) No 3983/88 (*) ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the relevant management committees, HAS ADOPTED THIS REGULATION : Article 1 Article 9 (2) of Regulation (EEC) No 548/86 is hereby replaced by the following : '2. Except in crises of force majeure, the claim for payment of accession compensatory amounts or for the release of the security shall be lodged within 12 months following the date of acceptance of the export declaration . Where proof that all the requirements laid down by the Community rules have been complied with is produced within six months of expiry of the period referred to in the first subparagraph, the accession compensatory amount shall be 85 % of the amount which would have been paid if all the requirements had been complied with. Where the accession compensatory amount has been advanced in accordance with Article 8 ( 1 ) and proof that all the requirements laid down by Community rules have been complied with is produced within six months of expiry of the period referred to in the first subparagraph, the amount to be reimbursed shall be 85 % of the amount of the security.' Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Is shall apply also, on request of the interested parties, to transactions carried out since 1 March 1986. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 20 June 1989. For the Commission Ray MAC SHARRY Member of the Commission (') OJ No L 53, 1 . 3 . 1986, p. 25. O OJ No L 55, 1 . 3 . 1986, p. 52.. (3) OJ No L 306, 11 . 11 . 1988, p. 24. (4) OJ No L 351 , 14. 12. 1987, p. 1 . O OJ No L 354, 22. 12. 1988, p. 22.